Citation Nr: 0947479	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the payment of 
additional disability compensation benefits for the Veteran's 
spouse and three dependent children.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to November 
2002.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.

In November 2008, the Board remanded the Veteran's case to 
the RO for further development.  All relevant development 
having been completed, this claim now returns before the 
Board.

FINDING OF FACT

It is not objectively shown that the Veteran furnished the 
necessary proof of the existence of his dependents prior to 
May 9, 2005.


CONCLUSION OF LAW

The criteria for an effective date prior to May 9, 2005, for 
additional benefits for the Veteran's dependent spouse and 
children are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.31, 3.109 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in December 2008 and in February and 
April 2009, as well as a Board remand in November 2008.  
These documents informed the Veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  No prejudice has been alleged 
in the timing of this latter notice, and none is apparent 
from the record; and the claim was readjudicated during the 
course of this appeal.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining VA medical records, and providing the Veteran with 
an opportunity for a hearing before the undersigned in July 
2007.  Consequently, the Board finds that the duty to notify 
and assist has been satisfied.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, and personal hearing testimony.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The essential facts in this case are not in dispute.  In 
March 2003, the Veteran was granted service-connected 
benefits for hidradenitis, suppurativa, and awarded a 30 
percent disability evaluation, effective November 26, 2002, 
the day after his separation from active service.  This 
decision was based on the Veteran's claim for VA benefits 
that was received in August 2002, prior to his separation 
from service.  In that claim, the Veteran reported that he 
had a dependent spouse, and three children.

However, in a letter sent to the Veteran in March 2003, while 
the RO informed him that he had been granted service 
connection, he was also informed that he was being paid as a 
single Veteran with no dependents.  He was told that he could 
not be paid for his spouse or children, because the 
information he had provided for them was "not complete".  
He was specifically requested to provide a completed VA Form 
21-686c, a "Declaration of Status of Dependents", and was 
also instructed to provide to the VA all of his children's 
Social Security numbers.  That letter specifically indicated 
that the VA would be able to pay the Veteran from the date 
his claim was received, if the requested information was 
received within one year from the date of this letter.  The 
RO's letter also stated that if the requested information was 
not received within one year from the date of the letter, the 
Veteran could only be paid from the date the requested 
information was received.

The record shows that the RO did not receive the Veteran's 
completed VA Form 21-686c, "Declaration of Status of 
Dependents", until May 9, 2005, shortly after he was granted 
service connection at a 100 percent level for squamous cell 
carcinoma, and over two years after he was first requested to 
submit this form.  His dependents were then added to his 
award, effective June 1, 2005, the first day of the month 
following the RO's receipt of this form.  

The Veteran argues that he did notify the RO of the existence 
of his dependents, prior to March 2003.  He stated during his 
hearing testimony in July 2007 that he filled out every form 
that was sent to him, and that the RO should have known about 
his dependents.  The Veteran's representative argued in 
October 2009 that the "clerical request" for additional 
information of spouse and children should not deter VA from 
providing the Veteran with his full benefits.  

The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  38 U.S.C.A. § 5110(f).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31.

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the VA properly discharges its official duties by 
mailing a VA communication to the last known address of the 
appellant and the appellant's representative, if any.  See 
Woods v. Gober, 14 Vet. App. 214, 220-21 (2000).  The 
appellant may rebut that presumption by submitting "clear 
evidence" to the effect that VA's regular mailing practices 
are not regular or that they were not followed.  The burden 
then shifts to the Secretary to establish that the VA 
decision was mailed to the claimant.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992). Absent evidence that 
the claimant notified VA of a change of address and absent 
evidence that any notice sent to the appellant at his or her 
last known address has been returned as undeliverable, VA is 
entitled to rely on that address.  See Cross v. Brown, 9 Vet. 
App. 18, 19 (1996).

In the instant case, the Veteran was clearly notified in 
March 2003, when he first would have been eligible to receive 
additional benefits for his dependents, that the RO knew of 
his dependents, but did not have complete enough information 
to process those dependents.  Contrary to the 
representative's argument, the Veteran was specifically told 
what information he had to provide within a year in order to 
receive benefits for his dependents from March 2003.  There 
is simply no evidence in the record that he provided that 
information any earlier than May 9, 2005 and, as such, he was 
properly awarded additional benefits effective June 1, 2005.  

The Veteran indicated in his hearing testimony that he filled 
out every form that was sent to him, and did everything 
instructed of him by the RO thus, seeming to imply that he 
did not receive the March 2003 letter from the RO requesting 
further dependent information, or that he did not receive a 
form that was included with that letter.  However, as noted 
above, there is a presumption of regularity that the VA 
properly discharges its official duties, and the Veteran has 
simply provided no evidence indicating that he did not 
receive notice from the RO that further information was 
required from him to add his dependents to his award.  See 
Ashley v. Derwinksi, 2 Vet. App. 64 (1992) (the "presumption 
of regularity" applies to the official acts of public 
officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  While the Veteran is 
competent to assert that he did not receive the notices, in 
order to rebut the presumption of regularity, he must submit 
"clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not followed."  
Woods v. Gober, 14 Vet. App. at 220.  The Veteran has made no 
attempt at such a showing here, relying instead on his 
statements that imply that he did not receive the letter 
and/or form.  A statement that a letter was not received is 
insufficient to rebut the presumption of regularity.  See YT 
v. Brown, 9 Vet. App. 195, 199 (1996).

Further, during the Veteran's hearing testimony, he indicated 
that he may have been in the hospital when the RO's letter 
was received, seeming to imply also that he may not have been 
competent to act upon it.  The Board has, therefore, 
considered the doctrine of equitable tolling.  The Federal 
Circuit Court has noted that, in order to obtain the benefit 
of equitable tolling, a claimant must show that the failure 
to file was the direct result of a mental illness that 
rendered him or her incapable of "rational thought or 
deliberate decision making," or "incapable of handling [his] 
own affairs or unable to function [in] society."  Barrett v. 
Principi, 363 F.3d 1316 (Fed. Cir. 2004), citing Smith-Haynie 
v. Dist. Of Columbia, 155 F.3d 575, 579 (D.C. Cir. 1998) and 
Melendez-Arroyo v. Cutler-Hammer de P.R., Co., 273 F.3d 30, 
39 (1st Cir. 2001).

However, as determined in Barrett, a medical diagnosis alone 
or vague assertions of mental problems is not sufficient to 
warrant equitable tolling.  Barrett, 363 F.3d at 1321.  The 
Board points out that, while the Veteran is currently rated 
as 100 percent disabled, and has a 30 disability percent 
rating for an adjustment disorder secondary to his service-
connected disability, no objective medical evidence has been 
presented that suggests he is incompetent.  In fact, his most 
recent VA mental examination in February 2005 found the 
Veteran to be functioning well, with no impairment of thought 
process and no evidence of psychosis.  Accordingly, the 
appellant has not demonstrated that his failure to file a 
timely Declaration of Status of Dependents form was due to 
mental incapacity.  As such, the Board finds no basis for 
equitable tolling of the filing deadline.

As the preponderance of the objective evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

An earlier effective date for the payment of additional 
disability compensation benefits for the Veteran's spouse and 
three dependent children, earlier than May 9, 2005, is 
denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


